                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                       Case No. 19-10750
         Plaintiff,
                                                       Honorable Nancy G. Edmunds
v.

DAMIAN JACKSON, ET AL.,

         Defendants.
                                          /


       ORDER STAYING AND ADMINISTRATIVELY CLOSING CASE DUE TO
           DEFENDANT DAMIAN JACKSON'S BANKRUPTCY FILING

     On March 17, 2020, Plaintiff filed a Suggestion of Bankruptcy notice with the Court,

indicating that Defendant Damian Jackson had commenced voluntary proceedings under

Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court in the Eastern

District of Michigan, case no. 20-43978. Pursuant to 11 U.S.C. § 362, Defendant Jackson's

bankruptcy filing operates as an automatic stay applicable to actions brought against

Defendant Jackson, including the present matter. See 11 U.S.C. § 362(a)(1), (3). This

action seeks to obtain a judgment against Defendant Damian Jackson for federal income

tax liability and penalties, and to enforce federal tax liens and judgment of restitution

against real property in which Defendant Jackson claims an interest. The Court also notes

that Plaintiff filed a Suggestion of Bankruptcy for Defendant Holly Jackson on June 20,

2019. Defendant Holly Jackson also filed for Chapter 7 relief in the United States

Bankruptcy Court for the Eastern District of Michigan (case no. 19-48831), which similarly

stays proceedings as to Defendant Holly Jackson. (Dkt. no. 19.) Plaintiff seeks similar relief
against Holly Jackson as against Damian Jackson.1 To date, there are no orders in the

bankruptcy cases granting relief from the automatic stays.

       Accordingly, it is ORDERED that this matter is STAYED.

       It is further ORDERED that this case is CLOSED for administrative purposes without

prejudice because the two main Defendants are involved in bankruptcy cases in which a

stay of proceedings is in effect. This closing does not constitute a decision on the merits.

       It is further ORDERED that if the bankruptcy proceedings are terminated or the

automatic stay is lifted with reference to the instant matter by the bankruptcy court, then

this case may be reopened upon the motion of any party.

       SO ORDERED.
                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: April 8, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 8, 2020, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




   1
    The remaining defendants in this case are Streamline Property Solutions, LLC, Sabo
Acceptance Corp., Macomb County, and State of Michigan. These parties were named as
parties who may claim an interest in the property at issue. (Complt., dkt. no. 1.) Default has
already been entered against Streamline Property Solutions, LLC, (dkt. no. 13), an entity
owned by Defendant Damian Jackson. (Complt., dkt. no. 5.) Defendant SABO responded
that it holds a mortgage interest in the property at issue. (Dkt. no. 4.)

                                              2
